Citation Nr: 0727096	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disability (spine fusion). 

3.  Entitlement to service connection for hypertension, 
including as secondary to service connected diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA). 

In April 2004 and August 2004, the veteran testified at a 
hearing before an RO Decision Review Officer.  Transcripts of 
these hearings are associated with the claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

According to testimony the veteran presented at the April 
2004 RO hearing and a stressor statement filed in April 2004, 
he contends that he has PTSD as the result of exposure to 
rocket, mortar, and artillery fire from the enemy during his 
service in the Republic of Vietnam.  He maintained that the 
stressful event occurred "from late October or early 
November 1969 through December 1969" in An Hoa, Vietnam 
while he was attached to W (Whiskey) Battery, 2nd Battalion, 
11th Marines, 1st Marine Division.  

The veteran's DD Form 214 and personnel records confirm that 
he served in Vietnam from November 1969 to January 1970.  
Service medical records show that the veteran was seen for 
psychiatric complaints, including complaints of anxiety and 
insomnia, during his service in Vietnam and upon his 
subsequent return to the United States.  The veteran was 
eventually given an unsuitability discharge.  Post-service 
private and VA treatment records note assessments of anxiety, 
insomnia, and depression.  In addition, the Board observes 
that precedent holdings of the United States Court of Appeals 
for Veterans Claims (Court) provide specific guidance for the 
adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged 
stressor under such circumstances.  Therefore, in light of 
all the foregoing, an attempt to verify the claimed stressor 
should be made, and if verified, the veteran should be 
afforded a VA PTSD examination.  

According to testimony from the veteran, he also contends 
that he currently has a low back disability as the result of 
the performance of his duties as an artillery man during 
service.  He maintains that he has had problems with his back 
ever since service.  The veteran's DD Form 214 shows that his 
military occupational specialty was an artillery man.  The 
service medical records show that the veteran presented in 
the clinic in March 1970 with several complaints that 
included pain in his lumbar area. The examiner provided 
assessments that included mild muscle strain.  Post-service 
private and VA treatment records show that the veteran 
currently has a low back disability.  Assessments noted 
included lumbosacral strain.  

In addition, a review of the claims folders reveals that the 
veteran applied for disability benefits from the Social 
Security Administration (SSA) in November 1993.  The veteran 
claimed that he was unable to work as a result of his back 
disability.  A copy of the SSA decision is not contained in 
the record.  Furthermore, there is no indication that an 
attempt has been made to obtain this decision or the medical 
records upon which it was based.  The VA has a duty to obtain 
any relevant records held by any Federal department or 
agency.  38 U.S.C.A. § 5103A(c)(3).  Therefore, the Board 
finds that an attempt must be made to obtain the veteran's 
records from the SSA and that he should be afforded a VA 
examination to determine whether any currently diagnosed low 
back disorder is related to his military service.  

According to testimony from the veteran, he also contends 
that he developed hypertension secondary to his service-
connected diabetes mellitus notwithstanding that he was 
diagnosed with hypertension prior to being diagnosed with 
diabetes.  He maintains that he had elevated glucose levels 
and was warned that he was on the verge of being diabetic 
long before he was diagnosed with actual diabetes.  The 
service medical records do show that the veteran presented in 
the clinic in September 1970 with several complaints that 
prompted the service examiner to include diabetes as a 
disorder that needed to be ruled out.  It was noted at that 
time that the veteran had a family history of diabetes.  VA 
and private treatment records show that the veteran is 
currently diagnosed with hypertension.  There is no competent 
medical opinion of record that addresses whether the 
veteran's hypertension was caused or aggravated by his 
diabetes.  In light of all the foregoing, the Board finds 
that the veteran should be afforded a VA examination and a 
medical opinion obtained on the etiology of his hypertension.

Finally, the Board observes that the April 2003 and September 
2003 VCAA [Veterans Claims Assistance Act of 2000] notices 
contained in the claims files are deficient to include 
failure to request that the veteran provide any evidence in 
his possession that pertained to his claims in accordance 
with 38 C.F.R. § 3.159(b)(1) (2006).  Also, during the course 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, in addition to the deficiency in 
notice noted above, the veteran was also not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide the 
veteran with written notice of the VCAA, 
VA's duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the appealed claims, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  

This action should include the following:  
(i) written notice to the veteran of what 
the evidence must show to establish 
entitlement to service-connected 
compensation benefits with respect to all 
of the appealed claims; (ii) written 
notice to the veteran of what the 
evidence must show to establish 
entitlement to secondary service 
connection with respect to the 
hypertension claim; (iii) written notice 
to the veteran as to the information or 
evidence needed to establish a disability 
rating and effective date for all of the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman; and (iv) 
request that
the veteran provide any evidence in his 
possession that pertains to his claims in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2006).  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  If the RO or the AMC is unable 
to obtain any pertinent evidence 
identified by the veteran, it should 
request him and his representative to 
submit the outstanding evidence.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

4.  The RO or the AMC should contact 
the U.S. Army & Joint Services Records 
Research Center (formerly known as 
USASCRUR) and ask them to attempt to 
verify whether the veteran's unit, W 
(Whiskey) Battery, 2nd Battalion, 11th 
Marines, 1st Marine Division, was 
subjected to enemy attack in An Hoa, 
Vietnam, during the period from October 
1969 to December 1969

5.  Thereafter, if the alleged stressor 
has been verified, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to the verified 
service stressor.  The claims folders 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
verified stressor(s), should be 
identified.

The rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's claimed low back disorder.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The examiner should provide an 
opinion with respect to each currently 
present low back disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  The 
rationale for each opinion expressed must 
also be provided.

7.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's claimed hypertension.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The examiner should provide an 
opinion with respect to any currently 
present hypertension disorder as to 
whether there is a 50 percent or better 
probability that the disorder is (i) 
etiologically related to service or (ii) 
was caused or chronically worsened by 
service-connected disability, to include 
diabetes mellitus.  The rationale for 
each opinion expressed must also be 
provided.

8.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



